DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 16-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa et al. (US 20060228073 A1).
Regarding claim 1, Mukawa discloses a display system (fig. 11), comprising: 
an optical waveguide (23 of fig. 11, [0122]), having 
a first surface (23a of fig. 11) and a second surface (23b of fig. 11) in parallel with the first surface (23a and 23b of figure 11 are parallel), 

wherein incident light from the light incident region is propagated in the optical waveguide(the solid light lines from the light source in figure 11) and then is emitted from the light emergent region (23a2 of fig. 11, [0122] a light-outgoing port 23a2 from which the light is projected); and 
a squeezed light field module (21A, 21B, 22, and 30 of fig. 11), configured to synthesize a squeezed light field comprising a displayed image ([0047, 0110, 0134] a display image) and to emit the squeezed light field to the light incident region (23a1 of fig. 11, [0122-0123]); 
wherein the squeezed light field module comprises a beam splitter (30 and 32 of fig. 11, [0115] a color synthesizing prism 32), a first spatial light modulator (31R of fig. 11), and a second spatial light modulator (31G of fig. 11), and 
the beam splitter is a half mirror (32 of fig. 11, the prism is considered a half mirror for reflecting and refracting light), the half mirror separates the first spatial light modulator (31R of fig. 11) and the second spatial light modulator in space (31G of fig. 11), and 
the second spatial light modulator (31G of fig. 11) and a mirror image of the first spatial light modulator (the reflected light from the half mirror 32 to form a mirror image from the first spatial modulator, 31R of fig. 11) form a display effect (24 of fig. 11, [0117] a reflection volume, a first reflection volume and/or a second reflection volume is formed based on the multi-layer screen, 24 of fig. 12 and 25 of fig. 23,  so the reflection volume is the display effect is formed based on a multi-layer screen, [0129-0133]) of a laminated light field display based on a multi-layer screen (24 and 25 of fig. 11, a first reflection volume hologram grating 24 is a simple 
Regarding claim 3, Mukawa further discloses the display system according to claim 2, wherein an included angle between a surface where the first spatial light modulator is located (32 of fig. 11) and a surface where the beam splitter is located is 45 degrees (32 of fig. 11, the prism does have the beam splitter is 45 degrees), and the second spatial light modulator is positioned at a location a preset distance away from the first spatial light modulator with respect to a mirror image location of the beam splitter (31B of fig. 11).
Regarding claim 4, Mukawa further discloses a display system (fig. 17), comprising: 
an optical waveguide (63 of fig. 17), having a first surface (63a of fig. 17) and a second surface (63b of fig. 17) in parallel with the first surface (63a and 63b of fig. 17 are in parallel), 
the first surface (63a of fig. 17) comprising a light incident region (23a1 of fig. 17) and a light emergent region (63a2 of fig. 17), 

a squeezed light field module (70 of fig. 17), configured to synthesize a squeezed light field comprising a displayed image ([0177] a display image will be displayed on the pupil 16 with a high resolution without blurring) and to emit the squeezed light field to the light incident region (23a1 of fig. 17), 
wherein the squeezed light field module (70 of fig. 17) comprises 
a first display panel (74 of fig. 17, ) and a second display panel (61 of fig. 17) arranged in parallel with the light incident region (23a1 of fig. 17) and sequentially arranged along a light incident direction (a light direction from 61 of fig. 17), and 
the first display panel and the second display panel (61 and 74 of fig. 1) form a display effect of a laminated light field display based on a multi-layer screen (64 and 65 of fig. 17 to form a display effect of a laminated light field display based the multi-layer screen, [0019, 0023 and  0050], 64 and 65 of figs. 18 and 19 describe the display effect is formed based on a multi-layer screen, [0168-0170]. Page 22, claim 6 of Mukawa discloses the first reflection volume hologram grating is formed from a lamination of a plurality of hologram layers having recorded thereon interference fringes different from each other, each of the hologram layers diffracting and reflecting the parallel pencil groups incident at the same angle and different in waveband from each other at a nearly same angle of diffraction and reflection; and the second reflection volume hologram grating is formed from a lamination of a plurality of hologram layers having recorded thereon interference fringes different from each other, each of the hologram layers 
Regarding claim 5, Mukawa further discloses a display system (fig. 17), comprising: 
an optical waveguide (63 of fig. 17), having a first surface and a second surface in parallel with the first surface (23a1 and 63a2 of fig. 17), the first surface comprising a light incident region (23a1 of fig. 17) and a light emergent region (63a2 of fig. 17), wherein incident light from the light incident region is propagated in the optical waveguide (63 of fig. 17) and then is emitted from the light emergent region (63a2 of fig. 17); and 
a squeezed light field module (70 of fig. 17), configured to synthesize a squeezed light field comprising a displayed image and to emit the squeezed light field to the light incident region (23a1 of fig. 17), 
wherein the squeezed light field module comprises a display panel (61 of fig. 17) and a varifocal lens (73 and 76 of fig. 17, lenses 73 and 76 are focusing the light from the light sources 71R, 71G, and 71B of fig. 17) arranged in parallel with the light incident region (23a1 of fig. 17) and sequentially arranged along a light incident direction (the light rays from 62 of figure 17), and 
a imaging position on the display panel is changed by adjusting a focal length of the varifocal lens ([0159, 0162, and 0164] adjusting the light, lenses 73 and 74 of fig. 17 are focusing the light from the light sources 71R, 71G, and 71B of fig. 17), to form a display effect of a laminated light field display based on a multi-layer screen (64 of fig. 17, 64 and 65 of fig. 17 forms a display effect of a laminated light field display based the multi-layer screen, [0019, 0023 and  0050], 64 and 65 of figs. 18 and 19 describe the display effect is formed based on a multi-layer screen, [0168-0170]. Page 22, claim 6 of Mukawa discloses the first reflection volume 
Regarding claims 6, 16, 17, 21, Mukawa further discloses the display system according to claims 1, 3, and 4, 
wherein the incident light from the light incident region being propagated in the optical waveguide (23a1 of figs. 11 and 17) and then being emitted from the light emergent region (23 of fig. 11, 63a2 of fig. 17) comprise: 
the incident light perpendicular to the light incident region being propagated in the optical waveguide and then being emitted from the light emergent region along a direction perpendicular to the light emergent region (see the light rays in 23a1 and 23a2 of fig. 11, see also 23a1 and 63a2 of fig. 17).
Regarding claims 7, 18, and 22, Mukawa further discloses the display system according to claim 1, further comprising: 
an incident holographic reflecting film arranged on the second surface (24 of figs. 11 and 12, 64 of figs. 17 and 18) and corresponding to the light incident region (23a1 of figs. 11 and 17); and 

Regarding claims 8 and 19, Mukawa further discloses the display system according to claim 7, wherein the incident holographic reflecting film or the emergent holographic reflecting film is red-green-blue holographic reflecting film sequentially laminated (24 and 31R, 31G, 31B of fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al. (US 20060228073 A1) in view of Jepsen (US 20170038589 A1).
	Regarding claims 9, 23, and 25, Mukawa discloses the display system according to claim 1. 
However, Mukawa does not disclose a microlens array formed between the light emergent region and a human eye and paralleling to the first surface as claimed.

	Taking the teachings of Mukawa and Jepsen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microlens of Jepsen into the emergent light area of Mukawa for improvement of effective eye-box size in near-eye displays in the stereoscopic display of left and right images for providing depth perception.
Regarding claims 10, 24, and 26, Mukawa modified by Jepsen teaches the display system according to claim 9, Jepsen further teaches wherein the microlens array is a double-layer microlens array (610 and 630 of fig. 6C, [0112]).
Regarding claim 11, Mukawa modified by Jepsen teaches the display system according to claim 10, Jepsen further teaches wherein the double-layer microlens array is formed into a Keplerian telescope ocular ([0125] Kepersian telescope).

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.
The applicant argues that Mukawa does not teach “form a display effects of laminated light field display based on multi-layer screen”. 
The examiner strongly disagrees with the applicant. It is submitted that Mukawa teaches the multi-layer screen display, 24 and 15 of figures 11-13 and 64 and 65 of figures 17-19, for . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425